      Case 2:21-cv-00034-JAM-KJN Document 7 Filed 04/27/21 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Blossom Reyes-Soriano
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     BLOSSOM REYES-SORIANO,                             Case No.: 2:21-cv-00034-JAM-KJN
11
                    Plaintiff
12                                                      ORDER
13          vs.

14 GOLDSMITH & HULL P.C.
            Defendant.
15

16
                                                  ORDER
17
            Pursuant to the stipulation of the Parties, Goldsmith & Hull, P.C. is dismissed with
18
     prejudice and each party shall bear its own attorneys’ fees and costs.
19

20
            IT IS SO ORDERED.
21

22
     DATED: April 26, 2021                            /s/ John A. Mendez
23
                                                      THE HONORABLE JOHN A. MENDEZ
24                                                    UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

                                                       1
                                                     ORDER
